SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

684
CAF 11-01814
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF ANASTASHIA S.
--------------------------------------
CHAUTAUQUA COUNTY DEPARTMENT OF SOCIAL               MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

TONYA R., RESPONDENT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (PAUL V. WEBB, III, OF
COUNSEL), FOR RESPONDENT-APPELLANT.

JANE E. LOVE, MAYVILLE, FOR PETITIONER-RESPONDENT.

MICHAEL J. SULLIVAN, ATTORNEY FOR THE CHILD, FREDONIA, FOR ANASTASHIA
S.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered May 10, 2011 in a proceeding pursuant
to Social Services Law § 384-b. The order denied the motion of
respondent to vacate a default judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Contrary to the contention of respondent mother,
Family Court did not abuse its discretion in denying her motion to
vacate a judgment entered upon her default in this permanent neglect
proceeding. The mother’s contention that she had a reasonable excuse
for her failure to appear based upon her lack of knowledge of the
fact-finding hearing and upon her incarceration at the time of that
hearing is not preserved for our review, inasmuch as she did not seek
vacatur on those grounds (see Matter of Derrick T., 261 AD2d 108,
109). In any event, we conclude that the mother failed to establish a
reasonable excuse for her failure to appear (see Matter of Raymond
Anthony A., 192 AD2d 529, lv dismissed 82 NY2d 706; cf. Matter of
Danner-Nepage v Nepage, 60 AD3d 1495, 1495-1496). In addition, the
mother’s unsubstantiated and conclusory assertion of partial
compliance with the prior dispositional order is insufficient to
establish a meritorious defense to the petition (see Matter of Gloria
Marie S., 55 AD3d 320, 321, lv dismissed 11 NY3d 909; see also Matter
of Kenneth L., 92 AD3d 1245, 1247; Matter of Alexis C.R., 71 AD3d
1511, lv dismissed 14 NY3d 922).

Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court